SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b) (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) SCIVAC THERAPEUTICS INC. (Name of Issuer) COMMON SHARES, NO PAR VALUE (Title of Class of Securities) (CUSIP Number) Copy to: Barry Honig 555 South Federal Highway #450 Boca Raton, FL 33432 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 10, 2015 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [ x] Rule 13d-1(c) [] Rule 13d-1(d) (Page 1 of8 Pages) CUSIP No. 783899107 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Barry Honig 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 5 SOLE VOTING POWER BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.6% (Based on 756,599,439 shares outstanding as of November 16, 2015.) 12 TYPE OF REPORTING PERSON* IN (1)Includes (i) 6,157,009 common shares held by GRQ Consultants, Inc. (“GRQ”), (ii) 10,666,234 common shares held by GRQ Consultants, Inc. 401K (“401K”) and (iii) 20,017,000 common shares held by GRQ Consultants, Inc. Roth 401K FBO Barry Honig (“Roth 401K”).Mr. Honig is the President of GRQ and trustee of the 401K and Roth 401K and in such capacities holds voting and dispositive power over such securities. CUSIP No. 783899107 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) GRQ Consultants, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.8% (Based on 756,599,439 shares outstanding as of November 16, 2015.) 12 TYPE OF REPORTING PERSON* CO (1)Mr. Honig is the President of GRQ Consultants, Inc.and in such capacity holds voting and dispositive power over such securities. CUSIP No. 783899107 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) GRQ Consultants, Inc. 401K 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 1.4% (Based on 756,599,439 shares outstanding as of November 16, 2015.) 12 TYPE OF REPORTING PERSON* OO (1)Mr. Honig is the trustee of GRQ Consultants, Inc. 401K and in such capacity holds voting and dispositive power over such securities. CUSIP No. 783899107 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) GRQ Consultants, Inc. Roth 401K FBO Barry Honig 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.6% (Based on 756,599,439 shares outstanding as of November 16, 2015.) 12 TYPE OF REPORTING PERSON* OO (1)Mr. Honig is the trustee of GRQ Consultants, Inc. Roth 401K FBO Barry Honig and in such capacity holds voting and dispositive power over such securities. Item 1(a).Name of Issuer: SciVac Therapeutics, Inc. Item 1(b).Address of Issuer's Principal Executive Offices: Gad Feinstein Rd., POB 580 Rehovot, Israel 7610303 Item 2(a).Name of Person Filing. The statement is filed on behalf of Barry Honig, GRQ Consultants, Inc.(“GRQ”), GRQ Consultants, Inc. 401K (“401K”) and GRQ Consultants, Inc. Roth 401K FBO Barry Honig (“Roth 401K”). Item 2(b).Address of Principal Business Office or, if None, Residence. 555 South Federal Highway #450, Boca Raton, FL 33432 Item 2(c).Citizenship. United States/Florida Item 2(d).Title of Class of Securities. common shares, no par value Item 2(e).CUSIP Number. Item 3.Type of Person Not applicable. Item 4.Ownership. (a) Amount beneficially owned: 72,870,480(1). (b) Percent of class:9.6% (Based on 756,599,439 shares outstanding as of November 16, 2015.) (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 36,030,237 (ii) Shared power to vote or to direct the vote: 36,840,243(1) (iii) Sole power to dispose or to direct the disposition of: 36,030,237 (iv) Shared power to dispose or to direct the disposition of: 36,840,243(1) (1)Includes (i) 6,157,009 shares of common stock held by GRQ, (ii) 10,666,234 shares of common stock held by 401K and (iii) 20,017,000 common shares held by Roth 401K.Mr. Honig is the President of GRQ, trustee of the 401K and Roth 401K and in such capacities holds voting and dispositive power over such securities. Item 5.Ownership of Five Percent or Less of a Class. Not applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not Applicable Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported by the Parent Holding Company. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable. Item 9.Notice of Dissolution of Group. Not applicable. Item 10.Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: December 2, 2015 By: /s/ Barry Honig Barry Honig GRQ Consultants, Inc. Date: December 2, 2015 By: /s/ Barry Honig Barry Honig, President GRQ Consultants, Inc. 401K Date: December 2, 2015 By: /s/ Barry Honig Barry Honig, Trustee GRQ Consultants, Inc. Roth 401K FBO Barry Honig Date: December 2, 2015 By: /s/ Barry Honig Barry Honig, Trustee
